                               1 Mark S. Bostick (Bar No. lll24I)
                                 WENDEL, ROSEN, BLACK & DEAN LLP
                               2 1 I 1 I Broadway, 24th'Floor
                                 Oakland, California 94607 -4036
                               J Telephone: (510) 834-6600
                                 Fax: (510) 834-1928
                               4 Email: mbostick@wendel.com;

                               5    Attorneys for Michael G. Kasolas, Trustee

                               6

                               7

                               8                                LINITED STATES BANKRUPTCY COURT

                               9                                 NORTHERN DISTzuCT OF CALIFORNIA
                           10                                               OAKLAND DIVISION
                           11

 )
 J                        T2       In re                                            Case   No. 16-40050-WJL
 c
  õ
  (¡)
 o                        13       FOX ORTEGA ENTERPRISES, INC.,
 ø                                                                                  Chapter 7
  o
  õ
    ñ;                             dba PREMIER CRU,
 dì lð                    l4                                                        MOTION FOR ORDER APPROVING
 i xË                                                                               COMPROMISE WITH AMERICAN
 o io
        @-
 o                        15                                Debtor                  EXPRESS
 ú.
 J
        :s
 o       o
 ac                       16
 o
 3
                          t7               Michael G. Kasolas (ooTrustee"), the duly appointed and acting trustee of the above-

                          18       captioned estate, hereby moves under Bankruptcy Rule 9019 for an order approving his proposed

                          I9 compromise with American             Express National Bank, successor by merger to American Express

                          20       Bank, FSB, and formerly known as American Express Centurion Bank, American Express Travel

                          2t       Related Services Company, Inc., and American Express Company (ooAmerican Express") as

                          22       summarized in the Trustee's Notice and Opportunityfor Hearing on Motionfor Order Approving

                          ¿J       Compromise with American Express ("Notice") attached hereto as Exhibit      l.   This motion is

                          24       supported by the accompanying Declaration of Mark S. Bostick, which attaches as Exhibit A a

                          25       true and correct copy of the Settlement Agreement between the parties. For the reasons stated in

                          26       the Notice, the Trustee submits that the proposed compromise is fair and equitable and in the best

                          27       interests of the creditors and the estate.

                          28               This motion is made pursuant to Bankruptcy Local Rule 9104-i(bX3). As set forth in the



                   Case:MOTION
0l 7558.0052\5473989. I
                        16-40050      Doc#
                               FOR ORDER    794 COMPROMISE
                                         APPROVING Filed: 07/02/19                Entered:
                                                                                     1
                                                                                           07/02/19 13:24:28        Page 1 of 7
                                1   Notice, any opposition to the motion must be served and filed no later than2I days from the date

                                2   of service of the Notice, i.e. by July 23, 2019. If a timely objection or request for hearing is

                                J   served and filed, the undersigned   will provide   such objecting party with not less than   7   days,
                                4   written notice of the hearing on such objection. If no timely objection or request for hearing is

                                5   filed and served, an order approving the compromise may be entered        b¡z   default, without further
                                6   notice or hearing.

                               7

                               8
                                    DATED: Iuly 2,2019                          V/ENDEL, ROSEN, BLACK & DEAN I,LP

                               9

                           10                                                  By:     /s/ Mark S. Bostick
                           11                                                          Mark S. Bostick
   lr                                                                                  Attomeys for Michael G. Kasolas, Trustee
   J
   J                       12
  'Fs
   ó-o
                           13
  "ð:     ã
  Èñ;
  ß;,.!
  c0:È                     t4
   -o=
  oeò
  øû
  O-þ
          -
                           15
  ol:¡'
  õð
  Þ                        t6
  c
  o
  B
                           17

                          18

                          t9
                          20

                          2l
                          22

                          23

                          24

                          25

                          26

                          27

                          28


0t 7558.0052\5473989. I
                      Case:MOTION
                            16-40050      Doc#
                                  FOR ORDER     794 COMPROMISE
                                            APPROVING Filed: 07/02/19              Entered:
                                                                                    2
                                                                                            07/02/19 13:24:28            Page 2 of 7
                             EXHIBIT                        1




Case: 16-40050   Doc# 794   Filed: 07/02/19   Entered: 07/02/19 13:24:28   Page 3 of 7
                                            UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTzuCT OF CALIFORNIA

                                                       OAKLAND DIVISION
           In re                                           Case   No. 16-40050-WJL
          FOX ORTEGA ENTERPRISES, INC.,                    Chapter 7
          dba PREMIER CRU,
                                                           NOTICE AND OPPORTUNITY FOR
                                                           HEARING ON MOTION FOR ORDER
                                 Debtor                    APPROVING COMPROMISE WITH
                                                           AMERICAN EXPRESS


          TO: THE T\ryENTY LARGEST TINSECURED CREDITORS, SECURED CREDITORS, PARTIES
          REQUESTING SPECIAL NOTICE, THE U.S. TRUSTEE, THE DEBTOR AND OTHER '
          INTERESTED PARTIES:
                   PLEASE TAKE NOTICE THAT Michael G. Kasolas, the chapter 7 trustee of the bankruptcy estate
          g{Ipl.O4ç_g-u Ente.ryrises Inc.-("Debtor'), has filed_a motion under Fedèral Rule of Bankruptcy Þtôreäure
          9019 (the "Motion") for.an order approving-his settlement agreement with American Expreôs ÑationalBank,
          successor by merger to American ENpre¡q Bank, FSB, and fõrmerly known as American^Èxpróss Centurion '
          Bank, American E>ipress Travel Related Servjces Company, Inc., ãnd American Express
          (collectively "American Express") based on the terms ánd merits as swnmarized beÎow.
                                                                                                      C*p*v

                 .under the setrlement Agreem.",,    ;ï:ä;î:";ä                    to the Declaration of Mark s. Bostick
         filed in sup^p*ort of the Mo_tion, the trustee will release American Express from all claims in e*.frung" fõiits
         payment of $ 1,3 75,000.00.



                 rhe Debto,           uol.11t*{ 0",,r,"1ïl;Ï::""r-.:ï:."r          7 orrhe Bankruptcy code on January 8,
         2016.(the "Petition fl".djt, and_Kasolas was_ appointed trustee. Jóhn Fox, the Debtor'i píesidènt, ã¿-itt.¿ itt'
                              Qate'),
         his Plea Agreement that the Debtor operated,.in part, as a fraudulent enterprise by sellinþsðme;;þie-anivat
         wine" that it never p_urchased, and thàt he embeizled from the
                                                                           Qþb1or by having it puy cËrtain chãig"r òo Àit
         personal American            credjt card_ for personal items. In addition  tô havinþ a buéiness credit rä¿ *ittt
                             lxpps¡
         American Express,.the Debtor also had a merchant account with American Expîess under which its customers
         charged purchases from the Debtor on their American Express cards. Americän Express t.r*i*t.¿ itt
         merchant account with the Debtor in or about June 2015.




         NOTICE OF COMPROMISE
r58.0052\5499802.3                                                                                                 t( , t/
                Case: 16-40050     Doc# 794      Filed: 07/02/19     Entered: 07/02/19 13:24:28        Page 4 of 7
                  The Debtor's records further reflect that, within 90 days before the Petition Date, the Debtor
          transferred the sum of $288,357.7I inthe form of credits and offsets to reimburse American Express
          cardholders who disputed charges on their cards and requested refunds, asserting that the Debtoi failed to
          timely deliver previously purchased wine (the "Chargebãck Transfers").

                 In January 2018, the trustee filed a complaint against American Express, A.P. No. 18-04036-WJL, to
          avoid and recover the Personal Charges and the Business Charges as fraudùlent transfers and to avoid and
          recover the Chargeback Transfers as preferential transfers.

                                                      Merits of,the Compromise
                  The trustee asserts that the Debtor's payments on the Personal Charges are avoidable because it
          received nothing in exchange for them and they were part of an embezzlen{entscheme Fox admitted to in his
          Plea Agreement (resulting in his conviction on different charges). American Express disputes that the Debtor
          did not receive value for ihe transfers (asserting some were cõmþensation to Fox'and that-, because the
          Personal Chargeswere paid with transfers that mostly paid Business Charges and the concept of reasonably
          equivalent u.ul". does nõt require a dollar-for-dollariránsaction, the Debto; received a reasoTably .q"i*fÀit
          value in exchange for all of the transfers. American Express also disputes the amount the trustee chäracterizes
          as Personal Charges and his alleged right to reach back seven years oi the claim. If further contends that the
          Debtor was solvent prior to 2013 (such that, it contends, at least the transfers prior to that date are
          unavoidable). If found coqeg! o! anl of its contentions, the value of the Persðnal Charges claim could be
          reduced to â sum less than $650,000.00 or possibly even to $0.00. Despite American Eipress's asserted
          defenses, the trustee believes tfrát his claim to uuoid and recover the Þeisó""I CharÃ iriüo"g.

                  The trustee's claim to avoid and recover the Business Charges is far more problematic. Payments made
         9n thir{ partydebts incurred for the benef,rt of the debtor   are protecited from avoidänce under the'Zindirect
          benefit" doctrine adopted Uy }E Ninth Circuit in Frontier Brink v. Brown, 371 F.3d 805 (qft Cii. ZOO+;. ffte
          Business Cha{ges on Fox and Gevertz's personal credit cards by delgition benefitted thebebtor, inaiiecUy if
          not directly: they were largely fo1 purchãses of wine to cover unrulnUe¿ orders by the Debtor's ôustomerí.
          However, to sustain the defense, the transferee must also show that it received the transfers in good fuittr,ir.
          without knowledge of the Debtor's fraudulent enterprise or insolvency. In this case, American"E*frðri;J
          merchant account group received demands for charlebacks on their ci'edit cards from the Debtor's^customers
          complainingof non-delivery. Americ¿n^Express, hówever, contends that (i) prior to Decembèr ZOt j, ttt. iátã
          of chargeback reimbursement demands from cardmembers was not unusuàt, än¿ (ü) in any event the'consumer
          card group of American Express, the transferee on this Busi-ress Charge claím, is'an entirély separate Uusiness
          unit that cannot be imputed wlh q¡rf-know_led-ge of the merchant accoúnt group. See, e.g., besmond v.
         American Express Centurion Bank (n re Callâs),557 B.R. 647,656-57 (Èank N.n. ru] 2016) (rejecting
          Trustee's .$gument Jhat American Express was on inquiry notice of voidàbility of transfer basód'on variõus
         "red flags", noting tþat-"Ap,erican Express is a credit card company that processes a vast number of routine
         transactions on adaily basis[, and t]hecos.t of
                                                          imp..g¡ing.a genel?t auty to inquire on such a commerciat éntity-- --'
         would be staggering," alq furthernoting that thei'likel-ihoód     of bad fäith ... iì lessened" when the entiiy
         involved oois a commercial enterprise frandlrye transactions in a routine fashion") (citation omitted) (éníphasis
         1ryr¡qiryU¡ 9nd AIG    Gtobat Sei:. Lendtng Ò,ãrp i, n""t o/Ã*àiiiàlrt. ¿¿c fé.b.ñ.v. rvruy z,íoõøliiooø
         WL 1206333,.a! *2 (rejecting imputatiol o{kriowtedge of all corporate employees to particuíaii"¿iriáilãfr, -
         }!.4 çilgqqutJlrJg.s¡lp3ortlng c.rises, including Midfilst Bank, SSB v. C.I|r. Hcíynes & Co., S93 F.Supp .1i04,
          1316 (D'S'C. 1994).('The fagt tþat an employée in one department of a bank has knowleáge of the facts ¿oeé
         not cause that knowledge to be imputed to another departrirent where there was no evidenó that there was a
         Patt-ern or duty.of-communicating between the different departmqnts"), aff d,87 F.3.d 1304 (4úCir. 1996)). It
         further contends that it had no knowledge.or cause for inqúiry notice óf tfre Óebtor's fraud oì insolvency píioi-
         to December 2015. No discovery on this issue has been tãkeir. The trustee nonetheless believes that it is^
         likely that American Express w.ill be able to establish good faith for purposes of invoking the indirect benefit
         rule-p:otection, andlor the provision of value directly tã the Debtor, äs tõ most if not all õf tfre ffansfers that
         paid Business Charges.

                The trustee's claim to avoid the Chargeback Transfers as preferential transfers is also problematic.
        American Express disputes         claþ, gonte¡drfrg-that, as an initiil matter, any refunds or chuigébacks over
        this period were transfers of^t!e
                                      funds back to the Débtorís own customers, which in that instancelere the
        NOTICE OF     COMPROMIS'
                                                               2
7558.0052\5499802.3

               Case: 16-40050       Doc# 794      Filed: 07/02/19      Entered: 07/02/19 13:24:28        Page 5 of 7
            creditors to whom the Debtor owed antecedent debts satisfied. by those transfers. In this particular capacity,
            American Express operates as nothing more than the electronic þrocessor or 'oconduit" of the transaction fíóm
            the Debtor to its customer, and is not the recipient or be¡eficiary of the funds moving from onã parttitth"
                                                                                                                               :
            other. In addition, American F.xpress contenãs that both the refund and chargeback irocesses at'American
            Express are_ entirely automated, are i-n no event initiated by anyone at Ameriún Expiess, and were handled in
            a standard fashion in every case, both prior-to. and_during ihe
                                                                              freference period. lnihis í.g*4, .àrh transfer
           was made in the ordinary course              established busiñesr rèlationshipbetween
                                                  9t!!.                                             the partiãs, proui¿i"g A¡11È*
           yilh a complete defense under $ 547(cX2XA). American Express also'asserrs it woui¿ ttáuã ä"ã¿¿itiõ"al
           defense based on the fact that all refuìrá'aíà óhargeback requèsts were procersea purs"ant tó ttrìïutine and
           industry-siandard terms of the applicable card acõeptance aþreement anid
                                                                                          -eirttátä iegrt"ii"ìl ãe{è¿d tlp*
           þqlry*Sl.tlfq.pafi9f, meaning $ii e-ach transfer occurred inäccordance with                                  unäer g
           547(c)(^XB). Slbject to plgof, including a forensic accounting to establish ttrai ";din*yi;;ñ;;r.hr
                                                                                                  ttrebóbi";;;.ffi¿A;r    á    "
           foqzi   scheme,   the.trustee disputes Amerîcan Express's conþníions and asserts that the ordinårv course of
           business defense does not ap¡ly either because (1) American Express t¿rmid¡ej rd;.;;h*täciount in
                                                                                                                             June
          2015, prior tothe g.&tçl:9bç4g4 o1,Q) the Pònzi scheme excäption to the defeñ;ppti*;nJ;t Henderson
          u. Buchanan,985 F.2.d l02t) tozs 19th'iir..1.s93). Johnrox haiadmitte¿ ttràrirre-iltå;;Ëràt.d
                                                                                                                       u, u
                                    in a manner thàt was akin to a Ponzi scheme, U"ftrr"i" i. as yer no finding iliat the
          Rt9:1:t1_"nterprise
          l/:b::j;::-p_ "1i1i9l ryal   Prinr-arily or wholly aPotui scheme. Nor would such a fiädi"g n.òãssäity itruátiaut"
                                   defense as to every, o5 ne$aps.my,- transfer, since the provisions i"a proõðàùr.r ro.
          handling-anyTYISe
          11._?lt9]1TI
                           tailing chargeback requesis Uy ttre bebtoi's customers would have survived any termination of
          the merchant account. Tõ establish-whatever Ponzi scheme presumptio" th"t .;;ld b;;bt"iå.ilüre
                                                                                                                       trustee
          m?{
                 þ.e.reguired to retain a forensic accountant to do a complete rerii"w of itr" Debtor's transacíionr to
          gsj?T:l that.it operated as a Ponzi scþgryg. The expense of such an accounting could *.iiãx.ãð¿ the stake.
           I he trustee gives this claim at most a 50150 chance of success and expects that
                                                                                                it .outà ü ;91y ;p""sluã tã
          prosecute.

                 In view of these considerations, the trustee submits that the proposed compromise is fair and
          reasonable and in the best interest of creditors and the estate under tÏ. ^Art*tset forth    ,
                                                                                                    ¿"i Uiltin v. Kane
          ft^'f,|*Íl1op11tt9Ð'78!12!1377,(9thcir..199.6),certdenied                 subnomMarti"i.nlilitoi,"qtgu.s.
          854  (1986), i.e.,-(a)     probability of success in thelitigation; (b) the difficultie¡, liun¡ io-uããnto*tered in
                                 lhe
          the matter of collection; (c) the complexity of the litigation i"íòií.¿, andiË;únrr,
                                                                                                        inroru.niin.e *d
         delay necessarily u{gndttåtl; and (d) the þaramountÏnterest of the .r.áüoir        u"A;tdi;;d;r.-r*"   to rheir
         reasonable views. Id at    liSl' !Ie1è,'a¡ shoryq, the trustee is recgueringã.uUrtuntiäipã.tiõrìi1tä p"rronut
         tharges claim, he is releasing the Business              claiá based on thãükeiihood trra.t Ámeiiã*È*p..rs will
         be able to sustain a-good f{tñ and for va^lue Çhgses
                                                         defeãse, and È ñËtearrng tÈpr"r.r.tt . claim based on its
         noveltv and difficulty, the
                                     like]y merit of American Êxpress' asserred irf;r-.ü       ;J;;;Ëüi¿ätîo¿     thatif a
                              is required its cost is likely to consùmà mosr or all of thã si"k¿. ñ;;åliäry, tr," rrustee
         l:::.::
         requests ?:::illilg
                  that his proposed c^olgp_r9ql_se to release American Express from all known or unknofitlaims
         exchange for its payment of $1,375,000.00 be approved.
                                                                             ¡--- --                                 in

                                            Procedure to Obiect and Request a Hearing
                      PLEASE TAKE FURTHER NOTICE that this matter is govemed by Bankruptcy Local Rule
          1(bX3), which states:                                                                       9014-


                      ., A.n{
                      1-
         _^_. -, upon the
         serveq
                              objection to the requested relief, or a request for hearing on the matter, must be filed and
                          truttattng (undersigned) party within twenty-one (21) daysóf mailing the iotice;

               2.
                       ,
         memoranda of^$nV
                          objection or a request
                                                 fo¡ a hearing must be accompanied by any declarations
                      law any requesting party wishes to prelent in support of itr poriíionj'
                                                                                              ---_-- -- or
                                                                                                        -

                      3.If there is no timely objection to the requested relief or a' request
                                                                                      - - a-----
                                                                                               for hearing, the
                                                                                                             v^¡v vv!
                                                                                                                  court may
         enter an order granting the relief by dðfault;                                                    '
                      4.The initiatils Party.will give at least seven (7) days written notice of the hearing to the
         objecting or requesting party, and to anitrustee or commitìeê appointeúin ttt" rur..
         NOTICE OF COMPROMISE                                  a
,558.0052\5499802.3                                            J

                 Case: 16-40050      Doc# 794      Filed: 07/02/19      Entered: 07/02/19 13:24:28         Page 6 of 7
                 Any objection or request for hearing must be served on the undersigned and filed with the Clerk of the
          United States Bankruptcy Court, Northern District of California, Oakland Division, 1300 Clay Street, Room
          300, Oakland, CA 94612, or in the case via Pacer, within 21 days of the mailing of this noticê (i.e., July 23,
           2019).

                 PLEASE TAKE FURTHER NOTICE that the Motion and supporting declaration of Mark S.
          Bostick together *itþ q copy of the parties' settlement agreement are fileã and may be obtained from the
          Bankruptcy Court Clerk, through Pacer, or upon request from the undersigned.


          Dated: July 2,2019
                                                      /s/ Mark S. Bosttck
                                                      Mark S. Bostick (BarNo.    lll24l)
                                                      V/ENDEL, ROSEN, BLACK & DEAN, LLP
                                                       1 1 1 1 Broadway, 24bhFloor
                                                      Oakland, CA 94607-4036
                                                      Tel: (510) 834-6600
                                                      Email: mbostick@wendel.com
                                                      Attomeys for Michael G. Kasolas, Trustee




         NorrcE oF coMpnovlsÈ
                                                           4
i558.0052\5499802.3

                Case: 16-40050    Doc# 794     Filed: 07/02/19    Entered: 07/02/19 13:24:28       Page 7 of 7
